Citation Nr: 0527603	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to August 
1997.  She was reportedly awarded a Southwest Asia Service 
Medal, although her DD 214 indicates no foreign or sea 
service.  Reportedly she was in Southwest Asia from May to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing at the RO 
before a member of the Board in June 2004, and at a RO 
hearing in January 2004.  There are transcripts of both 
hearings on file.  

The case was remanded by the Board in February 2005.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having migraine 
headaches.  

2.  Migraine headaches were not evident during service or 
until many years thereafter and are not shown to have been 
caused by any in-service event.  They are not shown to be due 
to an undiagnosed illness.


CONCLUSION OF LAW

Migraine headaches were neither incurred in nor aggravated by 
service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2002 and March 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is seeking service connection for migraine 
headaches that she believes are the result of service, 
including her service in the Persian Gulf.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. §3.317(a)(1) (2004).  It is noted that the 
veteran served in the Southwest Asia Theater of operations 
during the time period of the Persian Gulf War and is a 
"Persian Gulf veteran." See 38 C.F.R. §§ 3.2, 3.317 (2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2004).

In the present case, the veteran's service personnel records, 
including her DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that she served on 
active military duty from August 1987 to August 1997, part of 
which she served in Southwest Asia.  She is, therefore, a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War). 38 C.F.R. § 3.317.  Therefore, 
service connection for headaches may be established if it is 
found to be due to an undiagnosed illness.  

Review of the record shows that service medical records do 
not include complaints or manifestations that were assessed 
as being due to migraine headaches.  The veteran did have 
complaints of headache in 1990, at which time the diagnosis 
was of viral syndrome.  There were no further manifestations 
of headache while she was on active duty.  There are three 
envelopes of medical records on file, showing treatment for 
multiple complaints, but, as noted, nothing suggesting 
chronic or continuing headaches.

Medical records of treatment that the veteran received 
following service include a report of VA examination for 
compensation conducted in September 1998.  The veteran's 
complaints, and the examination report, related to low back 
strain.  VA outpatient treatment records, dated in July 1999, 
show that the veteran made an appointment to discuss chronic 
headaches that she stated had occurred "all my life."  The 
headaches were throbbing occipital pain in the frontal areas 
that worsened with sunlight or heat.  She did not usually 
miss work because of these, but has done so on occasion.  She 
usually went to bed as treatment.  She became nauseous, but 
had no vomiting.  She denied aura, visual disturbance, 
paresthesias, and took Excedrin Migraine for treatment, which 
helped at first, but no longer did so.  The medication 
Imitrex was prescribed.  Additional records of VA outpatient 
treatment show continued complaints of headaches for which 
the veteran sought treatment during 2002 and 2003.  In 
January 2003, the veteran was given a neurologic evaluation 
at which time the veteran indicated that she had had 
headaches all of her life and had used the subcutaneous 
Imitrex successfully, but she had not tolerated Imitrex by 
mouth well.  Part of a pill was recommended.  She stated that 
the headaches had not changed in character over the years and 
were in the frontal area.  They were particularly sensitive 
to sunlight.  She got headaches immediately upon awakening in 
the morning.  A recent CT scan study was negative.  Physical 
examination was unremarkable.  The assessment was that the 
veteran appeared to have mixed tension and migraine headaches 
for which additional medications were prescribed.  

A neurologic examination was conducted by VA in May 2003.  At 
that time, the veteran indicated that she had served in the 
Persian Gulf in 1994 where she developed daily headaches.  
The headaches were of bearable intensity and, because of 
this, she did hot seek medical attention for evaluation and 
treatment.  They increased in intensity and frequency after 
her return from the Gulf and she was currently under 
treatment for daily headaches that were considered to be 
migraine.  The examiner stated that the migraine headaches 
appeared to be related to her military service in the Gulf 
area because she had never experienced them before and 
started having them while on active duty in the Gulf.  It was 
noted that headaches were frequently experienced by other 
veterans of the Gulf War.  The examiner rendered a specific 
opinion that, because the veteran's headaches were 
experienced by the veteran during military service, and 
continued since her discharge from service, it was more 
likely than not that they were related to military service.  

The veteran testified at a hearing at the RO in January 2004 
and at a video-conference hearing before the undersigned 
member of the Board in June 2004.  In January 2004, she 
testified that she had had headaches all of her life, but not 
of the same type as the migraines she began having after her 
return from service in Saudi Arabia.  She stated that at the 
time she stated that she had been having headaches all of her 
life, she was not referring to migraine type headaches, but 
to less severe headaches for which she took medication like 
Motrin.  In June 2004, she stated that she first began having 
migraine headaches toward the end of her period of service in 
the Persian Gulf, when she thought that she was catching a 
cold or having ear problems.  

An examination was conducted by VA in April 2005.  At that 
time, the examiner was requested to indicate whether the 
diagnosis of migraine headache could be clinically confirmed 
and, if so, whether it was at least as likely as not that the 
migraine headaches were related to service.  The examiner 
reviewed the veteran's entire medical record and obtained an 
extensive history from the veteran.  The veteran indicated 
that she had had headaches from time to time prior to 
service, but stated that these were of a more general nature 
and not as severe as those she had suffered more recently.  
Neurologic examination was found to be normal and a recently 
conducted CT scan study was reported to be normal.  
Therefore, the neurologist noted that there was no 
significant evidence of a structural neurological problem.  
The examiner went into great detail regarding the answers to 
the questions posed.  He initially determined that the 
veteran did have a primary type of headache, as opposed to 
one secondary to such causes as brain hemorrhage, head 
injury, vascular disorder or stroke.  He then indicated that 
it was very difficult to make a differential diagnosis 
between an a tension-type headache and a migraine headache, 
but found that the veteran met two of the four 
characteristics of migraine, namely moderate to severe pain 
intensity and avoidance of routine activities or work.  It 
was then noted that the veteran did meet the category of 
photophobia, so that the veteran reasonably met the criteria 
for a diagnosis of migraine, although it also had tension-
like features.  The examiner then, once again, reviewed the 
veteran's medical records in an attempt to determine whether 
it was at least as likely as not that the migraine had begun 
during service and concluded that it was not possible to make 
a statement in this regard.  He concluded that the best he 
could do was verify the diagnosis of migraine and that any 
statement regarding the probability of a relationship with 
service would be speculative because he was not aware of 
anything on which he could base a conclusion.  The examiner 
further thought that there was some tension element that 
might be present.  It was opined, in part, that if she did 
have headaches all her life as had been reported on at least 
one occasion, it was hard to see how Gulf War service would 
have caused it.

It is noted that the veteran has been diagnosed as having 
migraine headaches, a defined disorder, not an undiagnosed 
illness.  Therefore, the provisions of 38 C.F.R. § 3.317 are 
not for application.  

The veteran has testified that her migraine headaches first 
began while she was in service.  She did not, however, seek 
treatment for this disorder and the service medical records 
are silent concerning any complaints or manifestations of a 
migraine headache disorder.  It is noted that the multiple 
service medical records on file do show complaints and 
treatment for a wide variety of symptoms during service.  
Headaches are not even reported incidentally on any of these 
clinic visits, (other than the single episode noted above).  
Migraines are first noted in the VA outpatient treatment 
records dated in 1999, approximately two years following her 
discharge from service.  While one VA physician has related 
the migraine headaches to the veteran's period of active 
duty, this opinion is based upon the medical history as 
provided by the veteran, which does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  While the veteran has given sworn testimony to 
the effect that she believes that there is a relationship 
between service and her migraine headaches, it is noted that 
she is a layperson, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, as 
noted the history provided is not verified by any of the 
contemporaneous evidence on file.

Under these circumstances, there is not sufficient evidence 
establishing that the veteran's migraine headaches were the 
result of service and the claim for service connection for 
migraine headaches must be denied. 


ORDER

Service connection for migraine headaches is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


